309 F.2d 464
Ronald J. CRANE, Appellant,v.UNITED STATES of America, Appellee.
No. 19466.
United States Court of Appeals Fifth Circuit.
Oct. 30, 1962.

Kingman C. Shelburne, Josh Mullins, Jr., Birmingham, Ala., for appellant.
Macon L. Weaver, U.S. Atty., R. Macey Taylor, Asst. U.S. Atty., Birmingham, Ala., for appellee.
Before RIVES, CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
There was ample evidence to sustain the verdict of guilty; and there was no abuse of discretion on the part of the district court in denying the defendant's motion for new trial.  The defendant's counsel made no objection to any part of the court's charge to the jury, but responded, 'we are satisfied,' when the court inquired, 'are there any exceptions to the court's oral charge?'  The two excerpts from the charge urged on appeal as plain error under Rule 52(b), Federal Rules of Criminal Procedure, 18 U.S.C.A., so clearly fail to amount to plain error affecting substantial rights of the defendant as not to warrant detailed discussion.  Similarly, the failure to give a cautionary instruction on the character of the female prosecuting witness, in the absence of any request or suggestion, was obviously not 'plain error' with Rule 52(b).  The judgment of conviction is


2
Affirmed.